[Cite as State v. Wolfe, 2022-Ohio-215.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 29189
                                                 :
 v.                                              :   Trial Court Case No. 1993-CR-556
                                                 :
 JAVELEN L. WOLFE                                :   (Criminal Appeal from
                                                 :   Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                            OPINION

                             Rendered on the 28th day of January, 2022.

                                            ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

JAVELEN L. WOLFE, Inmate No. A287-364, Belmont Correctional Institution, P.O. Box
540, St. Clairsville, Ohio 43950
      Defendant-Appellant, Pro Se

                                           .............




WELBAUM, J.
                                                                                        -2-




       {¶ 1} Defendant-Appellant, Javelen L. Wolfe, appeals pro se from the trial court’s

denial of his post-conviction motion, which asked the court to order the State to retry or

dismiss aggravated murder and aggravated robbery charges against him.

       {¶ 2} Wolfe argues that his second jury trial resulted in a hung jury because the

jurors did not agree that he had committed aggravated murder and instead convicted him

of the lesser included offense of murder. Wolfe therefore contends that the State is

required to either dismiss the aggravated murder and aggravated robbery charges or retry

him on the charges, and that the trial court abused its discretion in failing to order the

State to do so.

       {¶ 3} We disagree, because a finding of guilt on a lesser included offense operates

as an acquittal of the greater offense. Wolfe therefore was acquitted of the aggravated

murder charge when he was convicted of the lesser included offense of murder. The

aggravated robbery charge was dismissed. As a result, all charges in the case were

resolved when Wolfe was originally convicted many years ago. Wolfe also has had

many prior opportunities to be heard and has previously raised this issue. Thus, Wolfe’s

motion was barred by res judicata, and the trial court correctly denied the motion.

Accordingly, the judgment of the trial court will be affirmed.



                              I. Facts and Course of Proceedings

       {¶ 4} In 1993, Wolfe was charged with aggravated robbery and aggravated murder

in connection with the February 1993 murder of Todd Grills in Dayton, Ohio. Our initial

opinion indicated that Wolfe’s first trial ended in a hung jury. We also said that during a
                                                                                           -3-


second trial, the jury acquitted Wolfe on the aggravated robbery charge but convicted him

of murder, which was a lesser included offense of aggravated murder.1 The trial court

sentenced Wolfe to an indefinite term of 15 years to life in prison, plus three additional

years for a firearm specification. See State v. Wolfe, 2d Dist. Montgomery No. 14420,

1995 WL 140717, *1 (Mar. 29, 1995) (“Wolfe I”). We affirmed Wolfe’s conviction, and

Wolfe did not then appeal to the Supreme Court of Ohio. Id.; see also Wolfe v. Warden,

S.D.Ohio No. 3:09cv442, 2010 WL 552130, *1 (Feb. 16, 2010) (noting, when dismissing

petition for habeas relief, that Wolfe failed to appeal from our judgment in Wolfe I).

       {¶ 5} After his conviction for murder, Wolfe filed various post-conviction motions

and petitions, including the petition for federal habeas relief. In addition to that petition,

Wolfe filed a post-conviction petition in the trial court and dismissed it on his own motion.

He then filed a second petition in the trial court in 1999, which was dismissed as untimely.

In 2008, Wolfe filed a third post-conviction petition in the trial court, which was also

dismissed as untimely. We affirmed the third dismissal in 2009. See State v. Wolfe, 2d

Dist. Montgomery No. 23232, 2009-Ohio-3045, ¶ 2 (“Wolfe II”).              This time, Wolfe

appealed to the Supreme Court of Ohio, which declined review on November 4, 2009.

State v. Wolfe, 123 Ohio St.3d 1471, 2009-Ohio-5704, 915 N.E.2d 1254.

       {¶ 6} In a subsequent appeal, Wolfe succeeded on a few minor clerical points.

Concerning that appeal, we held as follows:

              The State concedes, and we agree, that the trial court should have

       corrected the judgment entry by reflecting therein that Wolfe was convicted



1As will become evident, the statement about acquittal on the aggravated robbery charge
was incorrect, as the State dismissed that charge.
                                                                                             -4-


       after a jury trial, by including the amount of court costs awarded, by

       including reference to the statutory numerical section corresponding to

       Wolfe's Murder conviction, and by including a jail-time credit of 284 days.

       The judgment should also be corrected to reflect that one of the charges in

       the indictment was dismissed by nolle prosequi. Accordingly, the order is

       Reversed, and this cause is Remanded for further proceedings.

State v. Wolfe, 2d Dist. Montgomery No. 26313, 2015-Ohio-1585, ¶ 1 (“Wolfe III”).

       {¶ 7} The trial court made those changes in a May 21, 2015 nunc pro tunc entry.

See State v. Wolfe, 2d Dist. Montgomery Nos. 26681, 26729, 26983, 2016-Ohio-4897,

¶ 6 (“Wolfe IV”). In Wolfe IV, we considered and rejected three appeals that Wolfe had

filed from the following post-conviction decisions: (1) denial of a motion to correct a clerical

mistake (Case No. 26681); (2) the nunc pro tunc May 21, 2015 decision following our

remand in Wolfe III (Case No. 26729); and (3) denial of a motion to record the verdict

(Case No. 26983). Id. at ¶ 5-7. Wolfe then appealed our judgment in Wolfe IV to the

Supreme Court of Ohio, which declined review on November 23, 2016. See State v.

Wolfe, 147 Ohio St.3d 1446, 2016-Ohio-7854, 63 N.E.3d 1215.

       {¶ 8} In yet another post-conviction filing in the trial court, Wolfe filed a motion to

dismiss based on double jeopardy on August 15, 2017.                State v. Wolfe, 2d Dist.

Montgomery No. 27785, 2018-Ohio-1952, ¶ 4 (“Wolfe V”). In that motion, Wolfe argued

that: “(1) after his initial indictment for aggravated murder was dismissed, he was never

re-indicted but was convicted for the same murder; [and] (2) the trial court did not have

the jurisdiction to convict him on the lesser included offense of murder.” Id. After the

trial court found Wolfe’s arguments barred by res judicata, Wolfe once more appealed,
                                                                                         -5-


and we again affirmed the trial court. Id. at ¶ 12.         Wolfe did not appeal from this

judgment to the Supreme Court of Ohio.

       {¶ 9} The current case involves an April 23, 2021 post-conviction motion that Wolfe

filed in the trial court. This time, Wolfe argued that the State was required to retry him

on the aggravated murder and aggravated robbery charges or dismiss the charges

because the jury had not been able to find him guilty of aggravated murder. Wolfe

insisted that there was no final appealable order, even though the jury found him guilty of

murder, and even though the aggravated robbery charge had been dismissed. The trial

court found that res judicata applied and overruled Wolfe’s motion. Decision, Order, And

Entry Overruling Motion to Order Prosecution to Retry or Dismiss Indicted Aggravated

Murder And Aggravated Robbery Charges Against Defendant (June 8, 2021). Wolfe

then appealed to our court on July 9, 2021.



                                 II. Alleged Abuse of Discretion

       {¶ 10} Wolfe’s sole assignment of error states that:

              The Trial Court Abused Its Discretion by Refusing to Order

       Prosecution to Dismiss or Retry Indicted Charge of Aggravated Murder

       Stemming From a Hung Jury.

       {¶ 11} Wolfe appears to be arguing that his second jury trial resulted in a hung jury

because the jurors did not agree that he had committed aggravated murder and instead

convicted him of a lesser included offense. Wolfe therefore contends that the State must

either dismiss the aggravated murder charge or retry him on that charge, and that the trial

court abused its discretion in failing to order the State to do so.
                                                                                        -6-


      {¶ 12} Generally, Ohio courts uphold post-conviction decisions in criminal cases

unless there has been an abuse of discretion. State v. Gondor, 112 Ohio St.3d 377,

2006-Ohio-6679, 860 N.E.2d 77, ¶ 58. “An abuse of discretion connotes a decision that

is unreasonable, arbitrary, or unconscionable.” State v. Anderson, 10th Dist. Franklin

No. 17AP-53, 2017-Ohio-5609, ¶ 7, citing Blakemore v. Blakemore, 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983). However, where an issue of law is involved, as it is here,

our review is de novo. State v. Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, 121

N.E.3d 351, ¶ 24 (subject matter jurisdiction); State v. Wharton, 2015-Ohio-4566, 48

N.E.3d 123, ¶ 9 (9th Dist.) (timeliness and res judicata).       In de novo review, we

independently review a trial court’s decision and accord no deference to it. Northeast

Ohio Apt. Assn. v. Cuyahoga Cty. Bd. of Commrs., 121 Ohio App.3d 188, 192, 699 N.E.2d

534 (8th Dist.1997).

      {¶ 13} In support of his assignment of error, Wolfe relies on State v. Craig, 159

Ohio St.3d 398, 2020-Ohio-455, 151 N.E.3d 574. The part of Craig that Wolfe cites

states that “ ‘if there is a hung jury on some charges and there are convictions on others,

a prosecutor must ordinarily elect either to retry the defendant on the charges on which

the jury failed to reach a verdict or to dismiss those charges.’ ” Appellant’s Brief, p. 3,

quoting Craig at ¶ 19.

      {¶ 14} In response, the State notes that Wolfe is confused about the ramifications

of the verdict. Specifically, the State contends that the dismissal of the aggravated

robbery charge and conviction on the lesser included murder charge resolved all matters

alleged in the indictment. State’s Brief, p. 4. The State also stresses that we previously

explained this to Wolfe in Wolfe IV, 2d Dist. Montgomery Nos. 26681, 26729, 26983,
                                                                                            -7-


2016-Ohio-4897, at ¶ 22 Id.2

       {¶ 15} We agree with the State. In Wolfe IV, we stated that:

              Wolfe also argues that the trial court's decisions overruling his Motion

       to Correct Clerical Mistake and Motion to Record the Verdict improperly

       state that he was acquitted for aggravated murder and that the trial court

       improperly journalized an acquittal for aggravated murder when in actuality,

       the jury could not reach a verdict on that charge and instead convicted him

       of the lesser-included offense of murder. We first note that the record does

       not indicate that the trial court journalized an acquittal for aggravated

       murder. However, even if it had, the Supreme Court of Ohio and the United

       States Supreme Court have both noted that a finding of guilt on lesser-

       included offenses operates as an acquittal of the greater offenses. See,

       e.g., State v. Edmondson, 92 Ohio St.3d 393, 395-396, 750 N.E.2d 587

       (2001) (“the trial court's finding of guilt on the lesser-included offenses

       operated as an acquittal of the greater offenses”); Green v. United States,

       355 U.S. 184, 190, 78 S.Ct. 221, 2 L.Ed.2d 199 (1957) (finding that a “great

       majority of cases in this country” have regarded a conviction of the lesser

       included offense as “an implicit acquittal” of the greater included offense).

       Therefore, we fail to see any error, as the jury's finding of guilt on the lesser-

       included offense of murder implicitly acquitted Wolfe of the aggravated

       murder charge.


2 In its brief, the State refers to that case as “Wolfe III.” State’s Brief at p. 4. However,
we have labeled the case in question as Wolfe IV, since it was actually the fourth appeal
to our court.
                                                                                         -8-


(Emphasis added.) Wolfe IV, 2d Dist. Montgomery Nos. 26681, 26729, 26983, 2016-

Ohio-4897, at ¶ 22.

       {¶ 16} Thus, as the State suggests, Wolfe’s conviction for murder was an implicit

acquittal on the aggravated murder charge, and there is no need to either dismiss the

aggravated murder charge or retry it. And, as noted, the aggravated robbery charge has

already been resolved.

       {¶ 17} After Edmondson, the Supreme Court of Ohio has not changed its

interpretation. E.g., State v. Mutter, 150 Ohio St.3d 429, 2017-Ohio-2928, 82 N.E.3d

1141, ¶ 21, citing Edmondson at 395 (“a conviction for a lesser included offense bars

prosecution for a greater offense. ‘[D]ouble-jeopardy principles barred the state from

pursuing the grand theft charges because the trial court's finding of guilt on the lesser-

included offenses operated as an acquittal of the greater offenses.’ ”).

       {¶ 18} Likewise, there is no indication that the interpretation of Green has changed.

E.g., Blueford v. Arkansas, 566 U.S. 599, 132 S.Ct. 2044, 182 L.Ed.2d 937 (2012). In

Blueford, the court held that a foreperson’s report about the jury’s position on potential

verdicts was not final and did not preclude the defendant’s retrial. The court contrasted

this with Green, where the jury’s decision to convict on a lesser included offense was a

final decision and prevented retrial on the greater offense. Id. at 607-608.

       {¶ 19} Furthermore, Craig is simply not pertinent here. In Craig, the defendant

was convicted on two counts of felonious assault, and the jury was hung on the remaining

rape charge, which remained pending. Craig, 159 Ohio St.3d 398, 2020-Ohio-455, 151

N.E.3d 574, at ¶ 1. Despite this fact, the judge sentenced the defendant on the two

charges.   The defendant then appealed.        After the court of appeals dismissed the
                                                                                           -9-


appeal for lack of a final appealable order, the defendant further appealed to the Supreme

Court of Ohio. Id.

       {¶ 20} In deciding the case, the court rejected the State’s argument that a

judgment on each count of a multiple-count indictment is a separate final order that can

be appealed. Id. at ¶ 2. However, due to the case’s unique circumstances, the court

held that “the trial court's subsequent finding that Craig was incompetent to stand trial on

the pending charge operated as a de facto severance of that count from the counts of

conviction.” Id. The court therefore concluded that the defendant could appeal the

other convictions, even though the rape charge remained unresolved. Id.

       {¶ 21} During its discussion, the Supreme Court of Ohio did make the statement

that Wolfe cites in his brief. At that point, the court noted the general rule, which requires

all counts to be decided before appeal is allowed. Id. at ¶ 19. Thus, where a jury

convicts on some counts, but is hung on others, the State must dismiss or retry the

remaining counts before the defendant can appeal. Id. This is to prevent piecemeal

appeals that involve the same set of facts. Id. at ¶ 18-19. It also prevents defendants

from being forced to appeal whenever any particular count is resolved, even if others

remain pending. Id. at ¶ 19.

       {¶ 22} However, that is a far different issue than allowing conviction on a lesser

included charge to resolve (and result in) acquittal on the greater charge. Craig has no

bearing on this point. Instead, we are guided by Edmondson and Green. Accordingly,

we agree with the State that the trial court did not err in denying Wolfe’s motion. Clearly,

Wolfe’s motion was barred by res judicata, as we have previously discussed this issue.

       {¶ 23} “Under the doctrine of res judicata, a final judgment of conviction bars a
                                                                                       -10-


convicted defendant who was represented by counsel from raising and litigating in any

proceeding except an appeal from that judgment, any defense or any claimed lack of due

process that was raised or could have been raised by the defendant at the trial, which

resulted in that judgment of conviction, or on an appeal from that judgment.” State v.

Perry, 10 Ohio St.2d 175, 176, 226 N.E.2d 104 (1967), paragraph nine of the syllabus.

“Thus, the doctrine serves to preclude a defendant who has had his day in court from

seeking a second on that same issue. In so doing, res judicata promotes the principles

of finality and judicial economy by preventing endless relitigation of an issue on which a

defendant has already received a full and fair opportunity to be heard.” State v. Saxon,

109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 18, citing State ex rel. Willys–

Overland Co. v. Clark, 112 Ohio St. 263, 268, 147 N.E. 33 (1925).

       {¶ 24} The history of the case before us reveals that Wolfe has had many

opportunities to be heard, and, in fact, has previously been heard on the issue before us.

Accordingly, the trial court did not err in finding Wolfe’s motion barred by res judicata.

Wolfe’s sole assignment of error is overruled.



                                        III. Conclusion

       {¶ 25} Wolfe’s assignment of error having been overruled, the judgment of the trial

court is affirmed.

                                     .............


TUCKER, P.J. and DONOVAN, J., concur.
                        -11-




Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Javelen L. Wolfe
Hon. Dennis J. Adkins